Citation Nr: 0305956	
Decision Date: 03/28/03    Archive Date: 04/08/03

DOCKET NO.  01-06 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Eligibility for financial assistance in acquiring specially 
adapted housing.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The veteran served on active duty from November 1942 to 
December 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating determination by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  This case was previously before the Board in 
September 2001 and remanded for additional development and 
adjudication.


FINDINGS OF FACT

1.  The veteran failed, without good cause, to report for VA 
medical examination in July 2002 scheduled in connection with 
his claim.

2.  The veteran's service-connected disabilities include loss 
of use of both hands, evaluated as 100 percent disabling, 
residuals of a frozen left foot with peripheral neuropathy, 
evaluated as 30 percent disabling, residuals of a frozen 
right foot with peripheral neuropathy, evaluated as 30 
percent disabling, and left heel scar, evaluated as 10 
percent disabling.  He has also been awarded special monthly 
compensation and granted financial assistance in acquiring 
special home adaptations.

3.  The veteran's service-connected disabilities have not 
resulted in the loss or loss of use of both lower extremities 
so as to preclude locomotion, the loss or loss of use of one 
lower extremity together with residuals of organic disease or 
injury, or the loss or loss of use of one lower extremity 
together with the loss or loss of use of one upper extremity, 
which so affect the functions of balance and propulsion as to 
preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair.




CONCLUSION OF LAW

The criteria for entitlement to specially adapted housing 
have not been met.  38 U.S.C.A. §§ 2101, 5107 (West 2002); 38 
C.F.R. § 3.809 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002).  The veteran has been advised by the RO of 
the type of evidence lacking to demonstrate entitlement to 
specially adaptable housing in the February 2001 rating 
decision; the April 2001 statement of the case; the September 
2001 Board remand; and the October 2002 supplemental 
statement of the case.  VA has no outstanding duty to inform 
the veteran that any additional information or evidence is 
needed.

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2002).  The RO has made 
satisfactory efforts to ensure that all relevant evidence has 
been associated with the claims files.  It does not appear 
that there are any additional pertinent treatment records to 
be requested or obtained.  The veteran has been offered an 
opportunity to submit additional evidence in support of his 
claim.  He was given the opportunity to appear and testify 
before a RO hearing officer and a Member of the Board to 
advance any and all arguments in favor of his claim, but 
declined to do so.  The veteran has not identified additional 
relevant evidence that has not already been sought and 
associated with the claims file.  The Board does not know of 
any additional relevant evidence, which is available.

As set forth in more detail below, the RO attempted to 
schedule the veteran for VA medical assessment in July 2002, 
for the purpose of obtaining information and an opinion as to 
the current severity of his service-connected disabilities.  
However, the veteran failed to report for the examination.

While VA has a duty to assist the veteran in the development 
of his claim, that duty is not "a one-way street."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991), aff'd on 
reconsideration, 1 Vet. App. 406 (1991).  Rather, the veteran 
also has an obligation to assist in the adjudication of his 
claim.  Id.  He must be prepared to meet his obligations by 
cooperating with the VA's efforts to provide an adequate 
medical examination.  Olson v. Principi, 3 Vet. App. 480 
(1992).  In this case, the Board finds that, based on the 
failed attempt to provide the veteran complete examination, 
VA has done everything reasonably possible to assist him in 
this regard.

The requirements of the VCAA have been substantially met by 
the RO.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  Thus, further remand 
would serve no useful purpose.  VA has satisfied its duties 
to inform and assist the veteran in this case.  Finally, 
there is no prejudice to the veteran in deciding his claims 
on the merits, because he has been told what the requirements 
are to establish his claims and has been provided sufficient 
opportunity to present evidence meeting those requirements.  
He has had the assistance of the RO to develop every possible 
source of evidence or information that might substantiate his 
claims.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

As there is no additional evidence that needs to be obtained, 
there is no need for any more specific notice to the veteran 
than has already been provided.  In the most recent 
supplemental statement of the case the new regulations were 
provided instructing him what evidence the VA would get, and 
what information he should provide.  Thus, more specific 
notice is not needed.  See e.g., Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  Therefore, the 
claim is ready for appellate review.

The law and regulations provide that a veteran with active 
service is eligible for assistance in acquiring specially 
adapted housing if he or she has service connected disability 
and is entitled to compensation for permanent and total 
disability due to the loss, or loss of use, of both lower 
extremities, such as to preclude locomotion without the aid 
of braces, crutches, canes, or a wheelchair.  Assistance in 
acquiring specially adapted housing may also be provided when 
the veteran has:  the loss or loss of use of one lower 
extremity together with residuals of organic disease or 
injury which so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair; or the loss or loss of use 
of one lower extremity together with the loss of loss of use 
of one upper extremity which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair.  The term 
"preclude locomotion" means the necessity for regular and 
constant use of a wheelchair, braces, crutches, or canes as a 
normal mode of locomotion although occasional locomotion by 
other methods may be possible.  38 U.S.C.A. § 2101 (West 
2002); 38 C.F.R. § 3.809 (2002).

Loss of use of a foot will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
the knee with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function of the foot, whether the acts of balance 
and propulsion, etc., could be accomplished equally well by 
an amputation stump with prosthesis.  Extremely unfavorable 
complete ankylosis of the knee or complete ankylosis of 2 
major joints of an extremity, or shortening of the lower 
extremity of 31/2 inches or more, will be taken as loss of use 
of the foot.  Complete paralysis of the external popliteal 
nerve and consequent footdrop, accompanied by characteristic 
organic changes including trophic and circulatory 
disturbances and other concomitants confirmatory of complete 
paralysis of this nerve, will be taken as loss of use of the 
foot.  38 C.F.R. § 4.63.

The Board notes that service connection is in effect for: 
loss of use of both hands; residuals of a frozen left foot 
with peripheral neuropathy; residuals of a frozen right foot 
with peripheral neuropathy and left heel scar.  The veteran 
was awarded individual unemployability from September 11, 
1998 to June 22, 1999.  He was subsequently awarded a 100 
percent schedular rating and special monthly compensation on 
account of loss of use of both hands from June.  Additional 
special monthly compensation has been assigned on the basis 
of his additional service connected disorders.  A rating 
decision in February 2001 granted entitlement to special home 
adaptation grant.  

VA treatment records from September 1999 to August 2001 show 
that the veteran was evaluated in December 1999 and found to 
have strength and balance deficits.  In July 2000, it was 
noted that he had a markedly slow gait and although he had a 
cane he did not bring it with him to the appointment.  
Physical therapy was recommended for further gait training.  
In January 2001, the veteran demonstrated absent deep tendon 
reflexes for ankle and knee and vibratory sense.  Pulses were 
diminished and absent upon monofilament testing to plantar 
surface of foot.  The feet were dry and swollen with multiple 
deformities.  The veteran was referred to an orthotist for 
shoes and consultation with a podiatrist.  In August 2001, 
the veteran requested a wheeled walker.  He reported 
difficulty ambulating and that he had to push himself in a 
wheelchair when at the VA.  The veteran was fitted with and 
trained in the proper use of a 2-wheeled walker.  

In September 2001, the Board remanded the veteran's case for 
further development of the evidence.  One of the remand 
orders was for an examination to determine whether the 
veteran's service connected residuals of frozen feet with 
peripheral neuropathy have resulted in the loss of use of 
both lower extremities precludes locomotion without the aid 
of braces, crutches, canes, or a wheelchair; or loss of use 
of one lower extremity together with residuals of organic 
disease or injury which have so affected the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair.

The examination requested by the Board was scheduled in July 
2002.  The veteran failed to report for the examination.  He 
was informed of such in a supplemental statement of the case 
and did not indicate a lack of notice or a desire to have the 
exam.  Further attempts to determine whether he had a 
willingness to report for the exam were undertaken without 
positive response from the veteran.

Regulations provide that, when entitlement to a benefit 
cannot be established without a current VA examination and a 
claimant, without good cause, fails to report for such 
examination, an original compensation claim shall be rated 
based on the evidence of record; and when the examination was 
scheduled in conjunction with any other original claim, the 
claim shall be denied.  Otherwise the matter is decided based 
on the evidence of record.  38 C.F.R. § 3.655 (2002).

The Board notes that 38 C.F.R. § 3.655 could permit denial of 
the veteran's claim of entitlement to specially adapted 
housing for his failure to report for a necessary 
examination.  The Board notes further that no physician or 
other competent health care provider has found that the 
veteran's frozen feet residuals with peripheral neuropathy 
and left heel scar preclude his locomotion without the use of 
braces, crutches, canes, or a wheelchair.  The medical 
evidence is also clear that the veteran does not have loss of 
use of both lower extremities.  

The Board acknowledges that, the veteran suffers from what 
would appears to be rather significant bilateral lower 
extremity pathology as a result of his frozen feet with 
peripheral which impacts on his mobility.  Such is evidenced 
by the fact he was issued a wheeled walker to improve 
mobility.  Nonetheless, based on the evidence of record, 
there is no indication that, as a result of the veteran's 
various service-connected disabilities, he suffers from a 
loss or loss of use of either lower extremity.  Therefore, 
the fact that he may utilize a walker does not establish 
entitlement to the requested benefit without evidence of loss 
of use of a lower extremity.  As that is not shown herein, 
the claim is denied.  It is possible that the examination 
requested by the Board would have produced the requisite 
opinion, but the record as it stands does not include such an 
opinion.  The veteran may in the future obtain and submit new 
and material evidence to reopen his claim of entitlement to 
specially adapted housing, but the Board must conclude that 
there is no basis on which that benefit may be granted at 
this time.  38 U.S.C.A. § 2101 (West 2002); 38 C.F.R. § 3.809 
(2002).

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to financial assistance in acquiring specially 
adapted housing is denied.


____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


